The plaintiffs prayed an account of the real and personal   (473) estate of Abner Walker, and that it might be settled in pursuance of the agreement set forth in the bill; the plaintiff Wall submitting to any apportionment of it between him and the other plaintiffs which might be directed.
The defendants did not admit nor positively deny the agreement set forth in the bill, but held the plaintiffs to proof thereof.
Many depositions were read at the hearing, which will be found stated in the opinion of the Court.
The bill is filed to obtain the specific execution of a contract between the intestate and the plaintiff William M. Wall, upon his marriage with Elizabeth, a natural daughter of Walker. It is alleged in the bill that Walker agreed, with a view to the marriage, and in consideration of it, to give all his estate, upon his death, to Wall and his wife.
The bill charges that Elizabeth was Walker's daughter, and that he was unmarried, and had no other issue; that he acknowledged her; took her from her mother in tender infancy and received her into his own house, where, being a man of good estate, he bred her up genteelly; that when she grew up, he frequently expressed his wish that she should marry respectably, and declared that if she married to please him, he would settle all his property on her at his death. It further charges that the plaintiff addressed her for a considerable time with the knowledge and approbation of her father, and married her with his free consent. *Page 282 
(474)   A question might arise on the case thus stated — which is fully supported by the proofs taken on both sides — whether a man who holds out a natural daughter to the world as the future successor to his estate, for the sake of advancing her in society and marrying her respectably; who encourages the addresses of a young man of good property and standing, without coming to some specific understanding with him that those expectations naturally arising from his conduct must be still regarded as dependent upon his good will and bounty, can be allowed afterwards to treat such declarations as mere expressions of affection, and not binding on him. The case of the young people is much stronger in this point of view than if the daughter were legitimate. Then such general declarations might be referred to the succession by law, which would render unnecessary any act of the parent. But all the parties here knew that some act was indispensable, and that there was no possibility of the estate going as contemplated, without a settlement or contract of some sort. It is to be expected that, upon marriage, every person of either sex has a care for some provision for the family. They ought to do so. In ordinary instances this may be deemed sufficiently secured by the natural affection of the parent and the descents and distributions by law in cases of intestacy. But where an illegitimate is concerned, nothing but a contract is any guarantee. This raises a strong presumption that such declarations were intended to procure an advantageous match; that they did raise expectations, as designed and that the marriage took place on the faith of them. It would be a material inquiry whether the father should be allowed absolutely to disappoint them. Would it not be a fraud on the marrying parties, and through them on the issue? To avoid that, would not the Court be obliged to hold such a contract? But the case does not depend upon implying a contract, as there is full evidence that one was expressly made a short time before the marriage.
(475)   It is to be remarked that the transaction occurred in 1816, and of course before our act requiring all contracts for the sale of land and slaves to be in writing. Happily, no such controversies can now arise where the fact of the contract and its terms will not more explicitly appear than by uncertain and contradictory parol testimony.
But in few instances could parol testimony be more consistent and satisfactory than in the present. Almost every one of the numerous witnesses in the cause proves that Wall had visited the young woman at her father's, and been engaged to her for a considerable time. This was not only known to Walker, from his own observation, but Wall had mentioned it to him, and obtained his consent. The marriage did not immediately take place, and, unfortunately, the parties became too intimate, and the daughter became pregnant. *Page 283 
John Scales, who married a niece of Walker, and lived within half a mile of him, says that the marriage took place on Thursday, and that on the Sunday before he was at Walker's, when the latter first discovered his daughter's situation. Wall was immediately sent for, and came. Walker seized his gun, and swore he would kill him, to which the other replied, "Fire away; I am not afraid of your gun; but I am not to be forced into measures." The gun being taken away, Walker's passion subsided. He wept, and calling for his daughter, sat down and took her on his knee, and made Wall sit beside them. He then said, "You have ruined my happiness. Did I not tell you, when you spoke to me for my daughter, that I had willed her all my estate? Will you destroy my hopes, and not marry her now? And I now promise you, if you will marry Betsey, I will give you all my estate at my death. You may come and live with me, and make all you can; all I want is my support while I live." Wall replied that he had made no promise to his daughter which he did not intend to perform; and said he would marry her — and did so that week. The witness says that   (476) besides himself, there were present Richard Webster, Joseph Alley, Phillip Alley, and a female named Crawford; that Webster was the person who sent for Wall, and had gone before he, Scales, got to Walker's, and that Wall and Webster came back together.
Many depositions have been taken to prove frequent disagreements between Walker and Wall. They establish that Walker made two wills in favor of Wall and his family, and destroyed both, while displeased with Wall; that they twice separated, and that Walker declared he would leave them nothing. Wall's wife died shortly before her father, and the old man himself died after a very short illness. There is also evidence, and a great deal of it, respecting the possession of a tract of Walker's land on which Wall built a mill, and whether that was built out of the funds of the one or the other. The whole of these proofs are laid out of the case, because the circumstance itself is only material as denoting the existence and nature of the original agreement, and is not sufficient, if established, according to the wishes of the defendants, to repel the mass of direct proof of the agreement. And, on the other hand, it is not needed by the plaintiffs to support their witnesses, who speak to the agreement.
The witness John Scales further states that hearing Walker was sick, he called to see him; found him very ill, and uneasy because he had no will. He said that he wished Betsey's children to have his estate; that if he had succeeded in his attempt to legitimate her by act of Assembly, that would have secured it; and that he had intended making another will. But he still hoped that the contract made with their father before marriage would carry the estate. Walked died the next day. *Page 284 
The answers do not admit or positively deny the agreement. But this witness, if credible, proves it clearly; and also proves that its recognition was the last act of the father's life.
(477)   Attempts are made to discredit Scales. Two persons speak of his general character being bad, while many others prove it to be very good, and that if the agreement be not established, his wife's mother, being Walker's sister, has a large share of the estate. An effort is made to contradict him. Webster says that he did not see Scales at Walker's; that Elizabeth, without her father's knowledge, desired him to go for Wall, whom he found at his father's, and to whom he delivered the message, stating the discovery which had been made. He says that Wall said he did not believe that to be her situation, but went, and on the way declared that he would perform all his promises. Upon getting to Walker's, he met Wall at the porch with his gun, and threatened to shoot him; that the gun was taken away from Walker, and he, Webster, went away without going into the house. This was two hours in the night. This plainly does not contradict Scales, but supports him, as far as it goes. Scales might have been in the house, or he might have been at the door, and not seen by Webster in the dark, or attracted his attention in the affray.
Phillip Alley says that he lived at Walker's; that Scales was there in the evening, but had gone away before Wall came, he thinks; at any rate, that he does not remember seeing them there together. But this witness admits that he himself was there, and heard what passed between Walker and Wall, and in a second deposition he states the whole substantially as Scales does, and in many important particulars literally so; as does Joseph Alley, the other person said by Scales to have been there. And it is in proof, by a person who stayed at Scales' on that Sunday night, that when he came home he gave his family a recital of all that passed, corresponding with his deposition. And Orr, who is one of the witnesses, who says Scales' character is not good, admits that on (478) Thursday morning, the wedding day, Scales told him the marriage was to take place, and upon Orr's expressing a doubt whether Wall would marry the girl, said he certainly would, for that Walker had agreed on Sunday night to give them all his property, and then proceeded to relate what he heard pass, as it now appears in his deposition.
Divers witnesses speak to Walker's frequent declarations in favor of Wall, after the marriage. But it is unnecessary to advert to them particularly, because unless very precise in their terms, and appearing to be deliberate, and made with a view of having evidence to them, the Court would not perhaps decree on more subsequent declarations. They might rather be considered as testamentary, than as establishing a contract. *Page 285 
But I will not omit the statements of two other witnesses, who testify to conversations in the intermediate period between Sunday and the marriage. The one is John Whitworth, who says that Walker was very uneasy at his daughter's situation, and told him that the parties had been engaged for a considerable time and that he had promised Wall if he would marry her, he would leave them all his estate at his death. The other is Richard Wall, the father of the plaintiff. He says that Walker came to his house and applied to him to promote a speedy marriage, and declared if it took place, they should have all he was worth at his death.
Upon this proof the Court cannot but establish the general agreement alleged in the bill, that Walker should at his death devise, or in some other way settle, his whole property upon the parties to the marriage, or their family.
To the validity of this agreement several legal objections have been made at the bar.
The first is that it was without consideration, since Elizabeth   (479) was a bastard, whose relation to Walker is not sufficient to raise a use. If this contract rested between Elizabeth and her father, the objection would be a good one. But Wall intervenes, and his marriage is the consideration, and extends beyond himself and embraces his wife and children. Parties to marriage agreements may well, and generally do, bargain for the wife and issue; because no man chooses to be burdened with a family without a provision.
Another is that the agreement is founded in the criminal seduction of the daughter, and was extorted from Walker in a moment of passionate grief at her disgrace, and ought not to be enforced. Whether this reason, if founded in fact, would reach the children, and not be restricted to Wall himself, and so would not benefit the defendants, but only confine the relief to a part of the plaintiffs, need not be considered; because the Court thinks there is no ground for it in the evidence. If it could be seen that the estate was Wall's object; that he obtained the confidence of the father, and the affections of the daughter, for the purpose of betraying both, as a means of securing a settlement; or even after he had degraded her, that he delayed to fulfill his engagement for the sake of getting a specific contract, which he knew the state to which he had reduced the family would compel them to yield, the Court could not enforce the contract in favor of the person who had obtained it by such flagitious and deliberate treachery. The extreme impropriety of his conduct is fully felt. But as far as we have evidence, we cannot say that it is not entitled to all the palliation which passion and youth — not refined and guided by an elevated sense of honor, and a better *Page 286 
education — can give. No deeper and more selfish purpose seems to have been cherished by him. He was not himself aware of the full consequences of the immoral intimacy until Webster communicated the young woman's message. He promptly obeyed it, expressed his disbelief in it, and voluntarily declared his obligation and intention to marry her. (480) It is true, he did not appear before her father professing that penitence which he ought to have felt, nor offering that reparation that was due from him. Perhaps the violence of Walker put it out of his power to exhibit the emotions he felt. Self-respect was an insuperable obstacle to doing even justice, when demanded at the muzzle of a gun, and that in the presence of the woman whom he had promised and intended to make his wife. He must have been dastardly, as well as criminal, if he had said less than "I am not to be forced into measures." But as soon as Walker desisted from violence, and was accessible and appeasable, Wall declared himself ready to perform all his promises. There was no hint or insinuation about the estate on his part. All that came from Walker himself, and not for the first time, for he said, "I have always told you that I had willed Betsey my property. Did I not tell you so, when you asked me for her?" And he has proved a kind and affectionate husband, and a provident head of a family.
The last objection is that this contract has nothing specific in it, and did not bind the property. That is true; but it bound Walker, and his heirs and executors. A general covenant to settle lands does not create a lien on any particular lands; but it is a debt on the estate. Walker could certainly dispose of his property, sell it, and waste the money. Purchasers would have a good title, unless they became so for the purpose of enabling Walker to evade the contract. But volunteers are bound by it just as much as if a bond had been given; and there are several cases in the books of two persons giving bonds to make the one the other's heirs.
The generality of the agreement, however, makes it necessary that it should be considered in what way the estates are to be settled. The contract was to give Wall and his wife the estate at Walker's death. This, literally taken, would vest the whole personality in Wall. It appears that Walker made two wills, in one of which he devised to Wall (481) himself, and in the other to his wife and children. Wall was privy to and satisfied with each. The spirit of the agreement probably was, as understood by them, that Walker's estate should come into the family, and he would have considered himself as fulfilling it by devising to all or any of them. Had he done so, it is not certain that his disposition would have been disturbed. But as he died without expressing his wishes, the Court is obliged to execute the agreement upon *Page 287 
general principles, which lead us mainly to the case of the issue of the marriage, whose interests must be taken as weighing most with the party from whom the estate moves. In the present case, too, the difficulty is the less because the plaintiff, William M. Wall, submits in the bill to take in connection with his children. The nurture and education of his children, and the respectability of the family, and their advancement in life, when they shall grow up, require that the father should have a life estate in the whole, with the power of giving to each of the children his or her share, the sons at full age, and the daughters at marriage or full age; remainders to the children as tenants in common, with cross-remainders between themselves upon their death under age and unmarried — which will be ordered, unless the parties lay another settlement before the Court which will be more to the interest and convenience of the family.
The master must, therefore, be directed to inquire what real and personal estate Abner Walker left, and take an account of the same in the hands of the administrator and heirs at law, and of the rents, issues and profits; and the defendants, the heirs at law, be decreed to deliver up the possession of the lands to the plaintiff, William M. Wall, and, upon the coming in of the report to execute conveyances for the specific lands therein found, to be approved by the clerk of this Court, to a trustee to be named by the plaintiffs, upon the trusts before mentioned.
PER CURIAM. Declare the marriage agreement charged in the   (482) bill to have been made between the plaintiff and his wife, Elizabeth, of the first part, and Abner Walker, reputed father of said Elizabeth, of the other part, that said Walker would devise to or settle on the plaintiff and his wife, if they intermarried, his whole estate, real and personal, at his death, to be established; declare further, that said Walker having died without making any devise or settlement of his said estates, this Court will order the same agreeably to equity; and thereupon decree that the defendants do forthwith surrender into the peaceful possession of the plaintiff all the lands which said Abner died seized of or entitled to, and which descended to said defendants as heirs at law, and are now in their possession respectively, to be settled as hereinafter directed; and order further, that the clerk inquire what particular lands descended from said Abner, where situated, etc., and it is referred to the clerk to take an account of the rents, etc., and also an account of the personal estate of said intestate in the hands of his administrator, and report the particulars, after allowing just disbursements and charges; and decree further, that upon the coming in of said report, whereby the said estates shall be ascertained, the same shall be conveyed by proper parties to a fit trustee, in trust for the plaintiff during his life, remainder *Page 288 
to his four children, with cross-remainders between the said four children, if any of them should die under the age of twenty-one years and unmarried, with power to the plaintiff to give to each of the said children his or her share or fourth part, the sons respectively upon their arrival at full age, and the daughters respectively upon their arrival at full age or marriage; unless in the meantime the parties lay before the Court another settlement, etc.
(483)